Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 1 of 23 PageID #: 779




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ZAPFRAUD, INC.,                             )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )      Civil Action No. 19-1688-CFC
                                            )
FIREEYE, INC.,                              )
                                            )
                     Defendant.             )
                                            )
ZAPFRAUD, INC.,                             )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )      Civil Action No. 19-1690-CFC
                                            )
MIMECAST NORTH AMERICA,                     )
INC., MIMECAST UK LIMITED and               )
MIMECAST SERVICES LTD.,                     )
                                            )
                     Defendants.            )
                                            )
ZAPFRAUD, INC.,                             )
                                            )
                     Plaintiff,             )
                                            )
       v.                                   )      Civil Action No. 19-1691-CFC
                                            )
PROOFPOINT, INC.,                           )
                                            )
                     Defendant.             )

                          REPORT AND RECOMMENDATION

       Pending before the Court in these three patent infringement cases are motions filed by

Defendant FireEye, Inc. (“FireEye”), Defendants Mimecast North America, Inc., Mimecast UK

Limited and Mimecast Services Ltd. (“Mimecast”) and Defendant Proofpoint, Inc. (“Proofpoint,”

and collectively with FireEye and Mimecast, “Defendants”), pursuant to Federal Rule of Civil

Procedure 12(b)(6) (the “Motions”). (Civil Action No. 19-1688-CFC, D.I. 31; Civil Action No.
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 2 of 23 PageID #: 780




19-1690-CFC, D.I. 31; Civil Action No. 19-1691, D.I. 31) With their Motions, Defendants argue

that the patents asserted against them—United States Patent Nos. 10,277,628 (the “'628 patent”)

and 10,609,073 (the “'073 patent”)—are directed to patent-ineligible subject matter pursuant to

35 U.S.C. § 101 (“Section 101”). For the reasons that follow, the Court recommends that the

Motions be GRANTED.

I.     BACKGROUND

       A.      Factual Background

       The two patents-in-suit, both titled “Detecting Phishing Attempts,” share a common

specification. 1 The patents relate to systems and methods for detecting fraud or phishing

attempts in e-mail communications using various disclosed techniques.

       In providing context for the invention, the specification’s “Background of the Invention”

section first explains that individuals are “increasingly us[ing] electronic mail to communicate

with one another for personal and business reasons.” ('628 patent, col. 1:13-14) But it explains

that these e-mail users also face a problem: that “unscrupulous individuals can use electronic

mail for nefarious purposes, such as to send unwarranted advertising email (e.g., SPAM) and

perpetrate fraud against victims.” (Id., col. 1:15-18) This fraud might include a scam like a

“phishing scam, in which criminals contact unsuspecting Internet users using messages that

appear to be authored by legitimate entities such as banks, with the goal of tricking the victims

into clicking on links in the messages and providing banking credentials (e.g., usernames and

passwords) or other sensitive information.” (Id., col. 3:45-50)

       The specification then notes that certain prior art systems and methods had attempted to

address this problem by identifying and filtering out these “nefarious” e-mails. More



       1
               As such, the Court will cite below only to the '628 patent, unless otherwise noted.
                                                 2
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 3 of 23 PageID #: 781




specifically, the patents explain that one such technique “is the blacklisting of certain terms . . .

where the presence of a blacklisted term in a message automatically results in the classification

of the message as SPAM.” (Id., col. 1:18-21; see also D.I. 29 at ¶¶ 27, 47) However, it notes a

problem with this type of prior art approach that allows it to be “defeated by the unscrupulous

individual”: that the wrongdoer could “use terms that a human would recognize” and that are

very similar to (but not exactly the same as) the blacklisted word, and thus that “might not appear

on a blacklist.” ('628 patent, col. 1:22-26) The specification also explains that “blacklisting of

terms can be problematic in preventing fraud, where the goal of a fraudster is often to craft a

message that looks as legitimate as possible (e.g., using only terms that commonly appear in

legitimate communications).” (Id., col. 1:27-30) In other words, sometimes the fraudulent actor

will utilize legitimate-sounding terms like “bank” or “account” in a phishing message, and which

would not be on any blacklist; indeed, in such a case, a “phishing message might appear to a

recipient to contain, verbatim, the text of a legitimate message sent by a legitimate entity” (but

yet, for example, the phishing message might also contain a link to a harmful resource). (Id.,

cols. 3:64-4:7; see also D.I. 29 at ¶¶ 28, 48) This bad actor might also make use of legitimate-

looking text, logos, symbols or other phraseology in their phishing e-mails. ('628 patent, col.

3:55-63) The patents note that this “degree of possible customization of scam messages [made]

it particularly difficult for existing e-mail filters to provide sufficient protection[.]” (Id. col. 4:7-

10)

        Other sources of record describe additional prior art e-mail filtering systems, in place at

the time of the invention, which attempted to identify deceptive e-mail messages. (D.I. 34 at 5-

6) One of those was a system that “blacklisted” not certain known, problematic words or terms,

but instead certain e-mail addresses known to be associated with fraud. (D.I. 32, ex. A at 139)



                                                    3
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 4 of 23 PageID #: 782




However, this approach also had its problems, in that it obviously could not block an e-mail

address that had not yet been “reported as, or determined to be, malicious[.]” (Id.) Another

system used a “conventional whitelist approach[,]” which “may erase all emails [from addresses]

that are not on a whitelist” (i.e., that are not on a list of previously-approved e-mail addresses).

(Id.) The problem with that system is that it can be overprotective: it might block e-mails that

the user actually wants to receive and that are not in fact fraudulent. (Id.)

       Because there “exist[ed] an ongoing need to protect against the victimization of

legitimate email users[,]” ('628 patent, col. 1:31-32), the patented inventions attempted to

provide a new and better system—one that met the above-referenced need, but that did so

without blocking too many desired e-mails. The patented systems and methods do not employ a

“blacklist” or “whitelist” approach, as in the prior art. Instead, as will be discussed further

below, they attempt to identify e-mails that “appear[] to have been transmitted by an

authoritative entity” by, inter alia, “computing a similarity distance” between: (1) either the

display name or header associated with the e-mail at issue (i.e., the e-mail that might purport to

come from an “authoritative entity”) and (2) the display name or header actually associated with

that authoritative entity, which is stored in a separate database. (Id., col. 35:43-57; see also id.,

col. 7:22-27; D.I. 29 at ¶¶ 29, 49) The claims also require that the system or method will go on

to make a determination of whether this legitimate-looking e-mail is in fact fraudulent and, if it

is, will take certain action with that e-mail. ('628 patent, col. 36:4-28)

       Additional facts about the patents-in-suit will be set out below in Section III.

       B.      Procedural Background




                                                   4
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 5 of 23 PageID #: 783




        Plaintiff filed its initial Complaint in all three actions on September 10, 2019. (See, e.g.,

D.I. 1) 2 The currently operative complaint in all three actions is the Second Amended

Complaint, in which Plaintiff alleges that Defendants directly, indirectly and willfully infringe at

least claim 1 of the '628 patent and at least claim 1 of the '073 patent. (See, e.g., D.I. 29)

       All Defendants filed their respective Motions on May 22, 2020. (D.I. 31; Civil Action

No. 19-1688-CFC, D.I. 31; Civil Action No. 19-1691-CFC, D.I. 31) FireEye and Proofpoint

simply joined Mimecast’s Motion and all of Mimecast’s briefing in support thereof. (Civil

Action No. 19-1688-CFC, D.I. 31; Civil Action No. 19-1691-CFC, D.I. 31) These three cases

have been referred to the Court by United States District Judge Colm F. Connolly to hear and

resolve the pending Motions. (See D.I. 33; Civil Action No. 19-1688-CFC, D.I. 32; Civil Action

No. 19-1691-CFC, D.I. 32) The Motions were fully briefed as of June 19, 2020, (see, e.g., D.I.

36), and the Court heard oral argument on the Motions on September 18, 2020, (D.I. 44,

hereinafter, “Tr.”).

II.    STANDARD OF REVIEW

       The instant Rule 12(b)(6) Motions assert that certain claims of the patents-in-suit are

directed to patent-ineligible subject matter. The Court has often set out the relevant legal

standards for review of such a motion, including in Genedics, LLC v. Meta Co., Civil Action No.

17-1062-CJB, 2018 WL 3991474, at *2-5 (D. Del. Aug. 21, 2018). The Court hereby

incorporates by reference its discussion in Genedics of these legal standards and will follow

those standards herein. To the extent consideration of Defendants’ Motions necessitates




        2
              Unless otherwise noted, citations below are to the docket in the Mimecast action,
Civil Action No. 19-1690-CFC, which is representative of all three actions for our purposes.


                                                   5
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 6 of 23 PageID #: 784




discussion of other, related legal principles, the Court will set out those principles in Section III

below.

III.     DISCUSSION

         In assessing the eligibility of the challenged claims of the patents, the Court will first

discuss which of these claims will be addressed herein as representative. Thereafter, it will

analyze the relevant claims under the test for patent eligibility set out in Alice Corp. Pty. Ltd. v.

CLS Bank Int’l, 573 U.S. 208 (2014).

         A.     Representative Claim at Issue

         For purposes of the Motions, Defendants have asserted that claim 14 of the '628 patent is

representative as to their arguments that all of the asserted claims of both patents-in-suit are

patent ineligible. (D.I. 32 at 6 (“Claim 14 of the '628 patent is representative.”); id. at 7 (“The

'073 patent’s . . . claims are materially the same, but are even broader . . . .”) (emphasis in

original)) At oral argument, Plaintiff agreed that it was permissible for the Court to analyze

claim 14 as to the bulk of Defendants’ eligibility arguments. (Tr. at 94) But in its briefing and at

oral argument, Plaintiff also asserted that even if claim 14 and other related asserted claims are

deemed ineligible, claims 4 and 5 of the respective patents should nevertheless survive the

Motions. (D.I. 34 at 20; Tr. at 94) 3 Therefore, below the Court will take up the Alice analysis as

to claim 14 first. Thereafter, it will address the two other claims.

         B.     Claim 14

                1.      Alice’s Step One




         3
                Because the text of claims 4 and 5 of the '628 patent are materially the same as
that of claims 4 and 5 of the '073 patent, the Court will (as the parties did in their briefing and at
oral argument) treat claims 4 and 5 of the '628 patent as representative of claims 4 and 5 of the
'073 patent.
                                                    6
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 7 of 23 PageID #: 785




     As we begin the step one analysis, the Court will first set out the content of claim 14:

            14. A method for detecting attempted deception in an electronic
            communication, comprising:

            receiving, by at least one server, an electronic communication
            addressed to a user of a client device;

            parsing, by the at least one server, a display name associated with
            the electronic communication;

            determining, by at least one classifier component executing on one
            or more processors, that the electronic communication appears to
            have been transmitted on behalf of an authoritative entity by:

            computing a similarity distance between the display name and at
            least a name of the authoritative entity, wherein the name of the
            authoritative entity is retrieved from the at least one of the profile
            and a content database, wherein the similarity distance is computed
            by comparison of items by at least one of:

            basing the comparison on at least one of a match between the
            display name associated with the electronic communication and the
            display name of the authoritative entity, and

            a match between headers associated with the electronic
            communication and headers associated with the authoritative
            entity,

            wherein the matches are determined by at least one of:

            determining that the compared items are the same, determining that
            the compared items have a Hamming distance below a threshold
            value, determining that the compared items have an edit distance
            below a threshold value, determining that a support vector machine
            indicates a similarity based on previously trained examples,
            determining a similarity score based on how many characters were
            replaced by characters of sufficient similarity and performing at
            least one normalization followed by a comparison;

            determine, by the at least one classifier component, that the
            electronic communication was not transmitted with authorization
            from the authoritative entity;

            based at least in part on determining that the electronic
            communication appears to have been transmitted on behalf of the


                                               7
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 8 of 23 PageID #: 786




               authoritative entity and determining that the electronic
               communication was not transmitted with authorization from the
               authoritative entity, perform a security determination, by the at
               least one server, including classifying the electronic
               communication, wherein the classifying includes two or more
               security classifications including good and bad; and

               based at least in part on the security determination resulting in a
               bad classification, perform an action by the at least one server
               comprising at least one of erasing the electronic communication,
               marking up the electronic communication at least in part by adding
               a warning or an explanation, flagging the electronic
               communication, forwarding the electronic communication to a
               third party, placing the electronic communications in the spam
               folder, and forwarding the electronic communication to a
               repository.

('628 patent, cols. 35:33-36:27)

       In Alice’s first step, the “‘directed to’ inquiry applies a stage-one filter to claims,

considered in light of the specification, based on ‘whether their character as a whole’” or their

“focus” is directed to excluded subject matter. Enfish LLC v. Microsoft Corp., 822 F.3d 1327,

1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343,

1346 (Fed. Cir. 2015) (emphasis added)). Here, Defendants argue that the asserted claims of the

patents-in-suit, including claim 14, are “directed to” the abstract idea of “identifying deceptive

messages that appear to be from a trustworthy source and taking action accordingly[.]” (D.I. 32

at 10) Plaintiff does not dispute that “identifying deceptive messages that appear to be from a

trustworthy source and taking action accordingly” is an abstract idea, and the Court agrees that it

is. The concept seems to be one “devoid of a concrete or tangible application[,]” Ultramercial,

Inc. v. Hulu LLC, 772 F.3d 709, 715 (Fed. Cir. 2014), and the concept is “untethered from any

real-world application[,]” CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir.

2013) (Lourie, J., concurring).




                                                  8
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 9 of 23 PageID #: 787




       But Plaintiff asserts that claim 14 and the other asserted claims are not, in fact, “directed

to” this abstract idea. Rather, Plaintiff argues that Defendants oversimplify the patents, which

solve unique problems for existing electronic communications technologies. (D.I. 34 at 3, 6-7,

11-14) In making this argument, Plaintiff asserts that the patents claim a three-step approach to

electronic communication security by:

               (1) “[D]etermin[ing] whether an incoming communication would
                   appear trustworthy” (i.e., in the language of the claim, whether
                   the e-mail communication “appears to have been transmitted
                   on behalf of an authoritative entity”) by “computing a
                   similarity distance” (i.e., determining whether there is a
                   “match”) between the display name or headers associated with
                   the e-mail and the display name or headers associated with the
                   entity that are located in, for example a separate content
                   database;

               (2) “[A]ssess[ing] that communication to determine if it was
                   indeed transmitted with authorization from the authoritative
                   entity”; and

               (3) If the e-mail is not from an authoritative entity, despite initially
                   appearing to be, “classify[ing] it as ‘bad’ and dispos[ing] of
                   it[.]”

(Id. at 4, 6-7 (internal quotation marks and citation omitted); see also '628 patent, FIG. 3 (setting

out these steps)) Plaintiff’s argument is that the claims are directed to a “‘more flexible and

nuanced’ email classification” than Defendants’ articulated abstract idea. (D.I. 34 at 13 (citing

id. at 4-7)) For the four reasons set out below, however, the Court disagrees.

       First, the way that Plaintiff articulates the invention’s three-step approach (i.e., what the

Plaintiff is saying is the invention’s focus) sounds a lot like the asserted abstract idea at issue

(“identifying deceptive messages that appear to be from a trustworthy source and taking action

accordingly”). (D.I. 36 at 2 (“ZapFraud’s own description of its ‘multi-step approach’ tracks

[the abstract idea.]”)) Plaintiff basically describes step one as being about identifying messages



                                                   9
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 10 of 23 PageID #: 788




that appear to be from a trustworthy source. Step two is said to be about identifying deceptive

messages. And step three is said to be about taking action accordingly. (See id.; Defendants’

Hearing Presentation, Slide 11)

       Second, the patent specification 4 describes the invention at issue in broad terms that seem

consistent with this abstract idea. The title of the patent is simply “Detecting Phishing

Attempts[.]” ('628 patent, Title) The patent’s “Abstract” describes the invention in far-reaching

language—language that also pretty fairly tracks Defendants’ articulation of the abstract idea:

               Classifying electronic communications is disclosed. An electronic
               communication is received. A first likelihood that a potential
               recipient of the electronic communication would conclude that the
               communication was transmitted on behalf of an authoritative entity
               is determined. An assessment of a second likelihood that the
               received communication was transmitted with authorization from
               the purported authoritative entity is performed. The electronic
               communication is classified based at least in part on the first and
               second lik[e]lihoods.

(Id., Abstract) Moreover, when the patentee was articulating the “need” for the patented

invention in the patent’s “Background of the Invention” section, it did so in a very open-ended

way: “[t]here therefore exists an ongoing need to protect against the victimization of legitimate

email users.” (Id., col. 1:31-32)




       4
                 In order to determine what a patent claim is really “directed to” at step one, the
Federal Circuit has encouraged district courts to consider the content of the patent’s
specification. Cf. Enfish, 822 F.3d at 1337 (indicating that it is appropriate to look to a patent’s
specification to determine whether a claim of the patent is “directed to” a particular concept, and
that if a claim contains a particular element that is described by the patent’s specification as what
the “present invention comprises[,]” this suggests that the claim may be directed to that element
or concept) (internal quotation marks and citation omitted); Internet Patents Corp., 790 F.3d at
1348 (same and noting that if a concept is described in the patent as being “the innovation over
the prior art” or the “essential, most important aspect” of the patented invention, that suggests
that the claim is directed to that concept) (internal quotation marks and citation omitted).
                                                 10
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 11 of 23 PageID #: 789




       Third, as Defendants argue, (D.I. 36 at 3), apart from “generic computer-implemented

steps, there is nothing in the claim[ itself] that foreclose[s it] from being performed by a

human[.]” Intellectual Ventures 1 LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir.

2016). As Defendants note (and as the patents seem to underscore), the problem that the claim is

attempting to address is a “very human problem”: one in which a nefarious person seeks to trick

a potential victim by sending the victim a communication that appears to be from a trusted

source, but in reality is not. (Tr. at 15; see also Defendants’ Hearing Presentation, Slide 5; '628

patent, col. 4:12-13 (“Described herein are techniques for protecting vulnerable users from

malicious entities . . . .”)) 5 And in setting out how it attempts to address this problem via claim

14, the patent indicates that the claimed steps are not all that complicated to implement—thus

underscoring why it is not hard to picture these steps being completed by a human. For example,

in order to “comput[e] a similarity distance” between the display name 6 of the e-mail and the

name of the authoritative entity (so as to determine whether the e-mail appears to have been

transmitted by an authoritative entity), the method requires only a “determin[ation] that the

compared items are the same[.]” ('628 patent, cols. 35:45-36:3 (emphasis added); see also Tr. at

51 (Defendants’ counsel noting that “at this level, we’re at a very human process that a human




       5
                Strangely, in attempting to make the point that the patented invention is
attempting to solve something that is not a “human problem” but instead a “computer problem,”
Plaintiff pointed the Court to an outside-the-record portion of Mimecast’s website, wherein
Mimecast describes the problem by stating that “too many security teams are looking solely for a
technical solution to what is largely a human problem.” (Plaintiff’s Hearing Presentation, Slide
18 (emphasis added) (cited in Tr. at 85-86))
       6
                 According to Plaintiff, a “display name” in an e-mail is the name of the person or
entity, visible in the e-mail, that corresponds to a particular e-mail address for the person or
entity that purportedly sent the e-mail. (Tr. at 72)
                                                 11
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 12 of 23 PageID #: 790




can do accurately[: ] look at the two names and see if they’re the same”)) 7 As for the claimed

step of determining that the e-mail was not, in fact, sent by an authoritative entity, claim 14 does

not require any particular way to do that, other than to use a “classifier component” and by

noting that the e-mail must ultimately be classified (e.g., as “good” or “bad”). ('628 patent, col.

36:4-16) And as for the third step, the method simply requires that “an action” be taken once the

e-mail is determined to be deceptive (i.e., a “bad” e-mail), which can include “adding a warning”

or “flagging” the e-mail. (Id., col. 36:18-28)

       Thus, as Defendants suggest, although claim 14 invokes a computer to perform at least

part of the method, a “human receiving an e-mail can—and would—perform all of the claimed

method steps (putting aside generic computer processing): receive a message, look at the

sender’s name, determine that it appears to be (but is not) from a trusted source, and dispose of

it.” (D.I. 36 at 3; see Tr. at 38 (“[C]omputing a similarity distance, determining by comparing

and matching certain things and determining that they’re the same, those are all part of the



       7
                Of course, claim 14 does allow that this step could be accomplished by other
means, such as by “determining that the compared items have a Hamming distance below a
threshold value, determining that the compared items have an edit distance below a threshold
value, determining that a support vector machine indicates a similarity based on previously
trained examples, [or] determining a similarity score based on how many characters were
replaced by characters of sufficient similarity and performing at least one normalization followed
by a comparison[.]” ('628 patent, cols. 35:60-36:3) As Plaintiff notes, those various alternate
means do take up a lot of space in the claim, and some of them (i.e., the use of a “support vector
machine”) might be difficult to align with a human counterpart. (D.I. 34 at 18) But the Court
agrees with Defendants, (Tr. at 38), that because the claim could be satisfied simply by
determining that the compared items are “the same,” it is appropriate to focus on that
permutation (i.e., the broadest/least specific permutation of the claimed step) in evaluating the
full breadth of the claim. (D.I. 32 at 17-18) After all, “optional elements do not narrow [a]
claim because they can always be omitted.” In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir.
2006). And as the Supreme Court of the United States has explained, “the concern that drives
[Section 101 is] one of pre-emption.” Alice Corp., 573 U.S. at 216. So it stands to reason that in
assessing the claim, either at Alice’s step one or step two, one must consider the claim in its
broadest, most-possibly-pre-emptive permutation.


                                                 12
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 13 of 23 PageID #: 791




abstract idea because that’s what a human would do anyway.”); see also id. at 18, 20; D.I. 34 at

21 (Plaintiff acknowledging that the claimed method attempts to mimic “how a human would

perceive an e-mail”)) In fact, as Defendants point out, (D.I. 36 at 4-5; Defendants’ Hearing

Presentation, Slide 12), the patent specification explains that the patentee contemplated using

“human reviewers instead of or in addition to performing automated analysis . . . e.g., a member

of the IT department reviewing an email” as one part of the claimed technique for determining

that an e-mail is deceptive, and that the conclusion of the human review could “decide[] the

disposition” of the deceptive e-mail. ('628 patent, col. 8:11-40 (emphasis added); see also id.,

col. 3:15-26 (noting that the techniques disclosed are meant to “incorporate[] what end-users will

interpret a message as being with system information about the message”) (emphasis added); id.,

col. 15:39-40; Tr. at 89-90) That makes it a lot more difficult to say (as Plaintiff does) that

Defendants’ human-analogue argument is far-fetched.

        Moreover, as Defendants note, even outside of the e-mail or computer context, humans

can take steps similar to those found in the claimed method in order to determine whether a

message is authentic. This can happen when a person: (1) receives a letter purporting to be from

an authoritative entity with which the person does business; (2) checks to make sure that the

entity’s name is spelled or is formatted in a way that the person knows from experience it should

be; (3) if it is not, mentally classifies the message as one indicative of fraud; and (4) gets rid of

the letter. (D.I. 32 at 2, 12; Tr. at 48-49) This all suggests that in claim 14, “computers are

invoked merely as a tool” for implementing what is otherwise an abstract idea. Enfish, 822 F.3d

at 1336. And that in turn helps to demonstrate that the claim is directed to a well-known,

abstract idea or practice. Symantec, 838 F.3d at 1318 (noting that “with the exception of generic

computer-implemented steps, there is nothing in the claims themselves that foreclose them from



                                                  13
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 14 of 23 PageID #: 792




being performed by a human, mentally or with pen and paper” and that this helped demonstrate

that the claims were directed to an abstract idea at step one).

       Plaintiff counters that “there is no support [for the idea that] humans can ‘mental[ly]’

practice the claimed steps to reliably identify fraudulent messages[,]” in light of the fact that the

patentee “explained [in the patent and during prosecution] that users tend to trust and fall victim

to impersonation scams . . . or mistake a legitimate mail for attempted fraud.” (D.I. 34 at 16

(citing D.I. 32, ex. A at 183; '628 patent, cols. 3:41-4:11, 15:33-34)) Plaintiff is surely correct

that the patentee did explain: (1) how sophisticated fraudsters can include various “legitimate”-

sounding terms or phrases in a phishing e-mail, and that this sometimes fools a human user; and

(2) that the claimed systems and methods could provide better “protection” from such scams than

a user’s own efforts or prior art solutions might. ('628 patent, cols. 3:41-4:11) Yet just because

claim 14’s method “automat[es]” a process that a human might perform, and thereby makes the

performance of that process more accurate, this does not mean that there is not a ready human

analogue to the claimed computerized process. Nor does it save the claim at Alice’s step one.

See Prod. Assoc. Techs. LLC v. Clique Media Grp., CV 17-05463-GW(PJWx), 2017 WL

5664986, at *6 (C.D. Cal. Oct. 12, 2017); see also Planet Bingo, LLC v. VKGS, LLC, 961 F.

Supp. 2d 840, 851-52 (W.D. Mich. 2013) (finding at step one that “all of the method claims

recit[ing] a computer-aided method for playing the game of Bingo . . . consist[] solely of mental

steps which can be carried out by a human[,]” which helped to demonstrate that the claims were

directed to the abstract idea of “managing/playing the game of Bingo[,]” and ultimately

concluding that the claims were patent ineligible, despite the plaintiff’s argument that the claims

“improved efficiency and accuracy” in playing Bingo); (Tr. at 61-62 (Plaintiff’s counsel

acknowledging that caselaw from the United States Court of Appeals for the Federal Circuit



                                                  14
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 15 of 23 PageID #: 793




states that if a claimed invention simply “mak[es] more accurate” a human process via use of a

computer, it would not be patent eligible)); cf. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d

1359, 1363 (Fed. Cir. 2015) (concluding at step two that just because a computerized method

might be able perform a task “more quickly or more accurately” than a human, this does not

mean that the method is patent eligible). And again, the patent tells us that at least some portions

of the claimed steps can be effectuated by “use of one or more human reviewers instead of or in

addition to performing automated analysis.” ('628 patent, col. 8:11-13) This just helps to

emphasize that the patented inventions do what humans can do—and that the patent simply

purports to do it more efficiently or more accurately than a human might. 8




       8
               Plaintiff makes a few other arguments about why claim 14 does not have a clear
human analogue, but they too are wanting. For example, Plaintiff argues that Defendants’
“human analogy fails to capture the unique problems presented by electronic communication”
because the conventional prior art systems discussed in the patent/prosecution history and the
problems they present regarding e-mail filtering “have no human equivalent.” (D.I. 34 at 15)
The Court is not necessarily sure that is so. As Defendants note, it does seem that the human
mind can accomplish something similar to the use of a blacklist or whitelist. For example, a
person could mentally determine that they will discard or not review any messages that purport
to be from a certain type of sender (e.g., a marketer), or that they will certainly keep and review
any messages that purport to be from another type of sender (e.g., a relative). (D.I. 36 at 4) But
more importantly, the focus here is on whether the claimed solution has a human analogue that is
easily recognizable, and it does.

        Additionally, Plaintiff argues that Defendants’ human analogy fails to account for certain
claim limitations “unique to the computer environment” such as matching a “domain name” of
an incoming e-mail or using a “support vector machine” as one option to determine similarity.
(D.I. 34 at 15 (internal quotation marks and citations omitted)) But if a claim “‘simply add[s]
conventional computer components to well-known . . . practices,’” the claim is still directed to an
abstract idea. In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016)
(citation omitted); see also Twilio, Inc. v. Telesign Corp., 249 F. Supp. 3d 1123, 1144-46 (N.D.
Cal. 2017) (finding that even though the claim at issue was limited to “[electronic] message
routing[,]” that claim was still directed to an abstract idea because it simply applied an abstract
idea to a certain technological environment).


                                                15
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 16 of 23 PageID #: 794




       Fourth, simply because the patent states that it claims an improvement over prior art

filtering systems, that is not sufficient to demonstrate that claim 14 is “directed to” something

narrower than the purported abstract idea. To be sure, the specification does assert that the

claimed inventions do something that the prior art systems did not do. The patents explain how

the claimed systems/methods are better than existing e-mail filtering technology (like a blacklist)

because:

               [T]echniques disclosed herein can be used to combine an
               assessment of the likely end-user interpretation of the message
               (including the apparent sender email address, friendly/display
               name and message content) with an assessment of whether the
               apparent sender matches the actual sender, and to take actions in
               response, such as filtering actions or reporting actions.

('628 patent, col. 3:15-22; see also id., col. 1:19-30 (cited in D.I. 34 at 6)) And during

prosecution, the patentee made the case to the Examiner that the claims were an improvement

over the prior art because (unlike prior art solutions like blacklists or whitelists) the claims

“detect attempted deception in an electronic communication by identifying communications

where the sender appears trustworthy in the communication, but is not” and that “[c]urrent

approaches do not perform such a determination.” (D.I. 32, ex. A at 139 (cited in D.I. 34 at 6)) 9



       9
                In light of this disclosure, the Court also disagrees with another counter-argument
that Plaintiff made during oral argument. There, Plaintiff’s counsel argued that “if you actually
take Mimecast’s articulation of the abstract idea at its word[], it would envelope th[e]
conventional solutions” that are referenced in the specification’s discussion of the prior art. (Tr.
at 61; see also id. at 64) In other words, Plaintiff was arguing that claim 14 could not be directed
to “identifying deceptive messages that appear to be from a trustworthy source and taking action
accordingly” because the prior art e-mail filters that are disparaged in the patent would also be
captured by that concept. Plaintiff’s point was that it would not make sense to conclude that the
claim is directed to a concept broad enough to cover systems that the patent was emphatically
saying were not the invention. The problem with this argument is that it does not gibe with what
the patentee actually said during prosecution. There, as noted above, the patentee explained that
“[t]he claims detect attempted deception in an electronic communication by identifying
communications where the sender appears trustworthy in the communication but is not. Current
approaches do not perform such a determination.” (D.I. 32, ex. A at 139 (emphasis added)) Put
                                                  16
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 17 of 23 PageID #: 795




But the inquiry here is not whether claim 14 is directed to something new. See Synopsys, Inc. v.

Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract

idea is still an abstract idea.”) (emphasis in original). The inquiry is whether the claim is

directed to an abstract idea. And both in the patent and in the prosecution history, the patentee

described the claims as being directed to “a mere result[,]” Finjan, Inc. v. Blue Coat Sys., Inc.,

879 F.3d 1299, 1305 (Fed. Cir. 2018): the general concept of “identifying deceptive messages

that appear to be from a trustworthy source and taking action accordingly.”

       In this way, and despite Plaintiff’s argument to the contrary, (D.I. 34 at 13), the claim is

unlike that at issue in Finjan v. Blue Coat Sys., Inc., 879 F.3d 1299 (Fed. Cir. 2018). In Finjan,

the Federal Circuit reviewed a district court’s post-trial decision that the patent-in-suit was patent

eligible. Id. at 1302. In doing so, the Federal Circuit concluded at Alice’s step one that the

representative claim at issue was not directed to an abstract idea (e.g. “computer security writ

large”) but instead to a “non-abstract improvement in computer functionality[.]” Id. at 1305.

The representative claim at issue was to a method of providing computer security by performing

a particular type of behavior-based virus scan on a “downloadable” (an executable application

program) and attaching the results of that scan to the downloadable itself in the form of a

“‘security profile.’” Id. at 1303. The Finjan Court noted that the claim passed Alice’s first step,

in part because the evidence indicated that it “employs a new kind of file that enables a computer

security system to do things it could not do before.” Id. at 1305. But the Federal Circuit also




differently, the patentee explained to the Examiner that the prior art filters did not include the
concept of “identifying deceptive messages that appear to be from a trustworthy source.”
Instead, those prior art solutions used blunter instruments (i.e., a blacklist, or a whitelist, which
do not make any effort to determine whether a message appears trustworthy, and instead simply
assesses whether certain words or e-mail addresses are on pre-existing lists) to try to weed out
deceptive e-mails. (Id.; see also Plaintiff’s Hearing Presentation, Slide 10)
                                                  17
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 18 of 23 PageID #: 796




explained that the claim survived step one not just because it had identified a “new” solution, but

also because the claim was directed to “more than a mere result[.]” Id. Instead, the claim’s

central focus was on “specific steps—generating a security profile that identifies suspicious code

and linking it to a downloadable—that accomplish the desired result.” Id. Yet the claim at issue

here is unlike that in Finjan. Use of claim 14’s method does not result in the generation of a new

type of computer file. (Tr. at 27; see Defendants’ Hearing Presentation, Slide 24) And here,

unlike in Finjan, when the patentee explained (in the specification and in the prosecution history)

why the claimed solutions were new and better than the prior art, it never really focused on any

“specific steps” used to accomplish the result sought. (D.I. 36 at 7) Instead, the patentee

focused on the result itself—i.e., by articulating (broadly) that the claims simply allow for a way

to identify messages that appear trustworthy, but in fact are actually deceptive, and to take action

with regard to those messages.

       For these four reasons, the Court agrees with Defendants that claim 14 is directed to the

abstract idea of “identifying deceptive messages that appear to be from a trustworthy source and

taking action accordingly.” It thus proceeds to step two.

               2.      Alice’s Step Two

       At step two, Defendants argue that nothing in claim 14 transforms the claim into a patent-

eligible application. (D.I. 32 at 19-25) In response, Plaintiff focuses on the fact that the claimed

method: (1) makes use of a content “database” that contains information about how the display

name of an “authoritative entity” would be expected to be represented; and (2) then computes a

“similarity distance” between the descriptor extracted from the incoming message and this

information about the authoritative entity. (D.I. 34 at 20) And Plaintiff again notes that the




                                                 18
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 19 of 23 PageID #: 797




patentee, both in the patent and during prosecution, emphasized that prior art solutions did not

make use of these analytic options. (Id. (citing D.I. 32, ex. A at 139; '628 patent, col. 3:15-26)) 10

       If the step two question was solely about whether these limitations help demonstrate that

there is a question of fact about whether claim 14’s method was new, the result here would be an

easy one, and favorable to Plaintiff. The patent says that it is. But this inquiry is also not about

novelty. Symantec, 838 F.3d at 1318 (“[T]he [step two] inquiry is not whether conventional

computers already apply [an abstract idea].”); (Defendants’ Hearing Presentation, Slide 17).

And if “the claim’s only ‘inventive concept’ is the application of [the] abstract idea using

conventional and well-understood techniques, the claim has not been transformed into a patent-

eligible application of an abstract idea.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281,

1290-91 (Fed. Cir. 2018). Put differently, “a claimed invention’s use of the ineligible concept to

which it is directed cannot supply the inventive concept that renders the invention ‘significantly

more’ than that ineligible concept.” Id. at 1290.

       Here, as noted above, the claim’s computation of a “similarity distance” between a

display name on an e-mail and an authoritative entity’s display name can be achieved simply by



       10
                There is no question that the inventive concept here cannot come from the claim’s
utilization of computer hardware and software to perform the method. The patent makes clear
that the invention can make use of “standard commercially available server hardware” and “a
typical server-class operating system[.]” ('628 patent, col. 6:37-42); see also Bozeman Fin. LLC
v. Fed. Reserve Bank of Atlanta, 955 F.3d 971, 979 (Fed. Cir. 2020) (“[T]he use of well-known
computer components to collect, analyze, and present data . . . does not render these claims any
less abstract.”). Moreover, the second claimed step of “determin[ing] . . . that the electronic
communication was not transmitted with authorization from the authoritative entity” cannot
amount to the inventive concept, ('628 patent, col. 36:4-6), as that portion of the claim does not
provide any indication of how such a determination is made. Cf. Two-Way Media Ltd. v.
Comcast Cable Commc’ns, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim requires the
functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating
records,’ but does not sufficiently describe how to achieve these results in a non-abstract way.”).
Nor does Plaintiff argue that the third claimed step of “perform[ing] an action” on the message,
('628 patent, col. 36:19), amounts to an inventive concept, (Tr. at 70-71).
                                                  19
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 20 of 23 PageID #: 798




determining that there is a “match” between the two. And the existence of a “match” can be

confirmed simply by “determining that the compared items are the same[.]” ('628 patent, col.

35:41-60) The Court agrees with Defendants that accomplishing this step simply “reflect[s] the

abstract idea” itself. (D.I. 36 at 9, 11; see also Tr. at 38) That is, the act of determining that the

name of a sender of an e-mail message and the name of the authoritative entity are or are not “the

same” (something that a human or a computer could do) really seems no different from the

general concept of “identifying deceptive messages that appear to be from a trustworthy source.”

Cf. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have

treated analyzing information by [the] steps people go through in their minds . . . without more,

as essentially mental processes within the abstract-idea category.”).

       As for the fact that the claim utilizes a computer “database” to store display name

information for the authoritative entity—and then matches a piece of data against that

information—this too cannot amount to an inventive concept. Instead, this step is simply an

example of using computers in a way that is “purely conventional” and that exploits “one of the

most basic functions of a computer.” Alice Corp., 573 U.S. at 225; see Bozeman Fin. LLC v.

Fed. Reserve Bank of Atlanta, 955 F.3d 971, 979 (Fed. Cir. 2020) (concluding that claims were

patent-ineligible where they “obtain information from financial databases and present results of a

comparison of those pieces of financial information”); see also Credit Acceptance Corp. v.

Westlake Servs., 859 F.3d 1044, 1056 (Fed. Cir. 2017) (“The use and arrangement of

conventional and generic computer components recited in the claims—such as a database, user

terminal, and server—do not transform the claim, as a whole, into ‘significantly more’ than a

claim to the abstract idea itself.”). Therefore, the Court cannot see how these limitations, either




                                                  20
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 21 of 23 PageID #: 799




standing alone or considered in combination with the remainder of the claim, could provide the

necessary “inventive concept.”

               3.      Conclusion

       For the foregoing reasons, the Court concludes that claim 14 is patent ineligible (and

thus, all other asserted claims other than claims 4 and 5 are ineligible).

       C.      Claims 4 and 5

       Lastly, the Court turns to claims 4 and 5. Those claims are in turn dependent on claim 2,

which is dependent on claim 1. Claim 1, which is to a “classification system[,]” ('628 patent,

cols. 33:55-34:58), but otherwise is essentially no different than claim 14, will not be reproduced

here. Claims 2, 4 and 5 read:

               2. The system of claim 1 wherein determining that the electronic
               communication appears to have been transmitted on behalf of the
               authoritative entity includes evaluating text present in a body
               portion of the electronic communication.

               4. The system of claim 2 wherein evaluating the text includes
               evaluating the text using a collection of terms.

               5. The system of claim 2 wherein evaluating the text includes
               performing an equivalence analysis.

(Id., cols. 34:59-62, 35:1-4)

       Plaintiff contends that these claims provide “non-conventional ways of evaluating the

text in the body portion of the email, by ‘evaluating the text using a collection of terms’ and

‘performing and equivalence analysis.’” (D.I. 34 at 20; see also '628 patent, col. 35:1-4) 11




       11
                The patent describes how an embodiment of the invention might use a “collection
of terms” to help determine if an e-mail is fraudulent, wherein the presence of a greater number
of such terms (i.e., terms typically associated with fraudulent messages) in an e-mail could
increase the likelihood that the e-mail is indicative of fraud. ('628 patent, col. 28:4-34 & FIGs.
23A-23B) Where multiple such terms appear on a given row in a collection of terms, the patent
                                                 21
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 22 of 23 PageID #: 800




However, the Court cannot see how claims 4 and 5 add an inventive concept. (Defendants’

Hearing Presentation, Slides 35-36)

       With respect to claim 4, the specification states that humans can create the “collection of

terms.” More specifically, under the title “Obtaining Collections of Terms,” the specification

states that, for example, “a human administrator . . . can manually create a given collection[.]”

('628 patent, col. 31:21-26) And no further detail is provided as to how the “collection of terms”

is created or should be utilized as part of the invention. With respect to claim 5, the specification

notes that, inter alia, an “equivalence class contain[s] common versions of the term. For

example, the equivalence class for ‘ACME Bank’ contains ‘A-C-M-E Bank,’ ‘AKME Bank,’

and ‘ACMAY Banc.’” (Id., col. 11:31-34) Surely, if a human could generate a “collection of

terms,” it could also generate an “equivalence class.” And as with claim 4, claim 5 does not

provide any further information about how to perform an “equivalence analysis” or create an

“equivalence class.” Therefore, claims 4 and 5 do not include an inventive concept. See

Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341-42 (Fed. Cir. 2017)

(finding claims that “merely describe the functions of the abstract idea itself[] without

particularity . . . [are] simply not enough under step two” and noting “the claim language . . .

provides only a result-oriented solution, with insufficient detail for how a computer

accomplishes it”); Mortgage Grader, Inc. v. Costco Wholesale Corp., 89 F. Supp. 3d 1055, 1064

(C.D. Cal. 2015), aff’d sub nom. Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811

F.3d 1314 (Fed. Cir. 2016) (finding claims patent ineligible at step two where “nothing in the




describes those as an “equivalence class—terms that fulfill the same purpose if used in the
story.” (Id., col. 28:6-8)
                                                 22
Case 1:19-cv-01688-CFC Document 44 Filed 11/20/20 Page 23 of 23 PageID #: 801




claim requires that the human ‘be taken out of the loop’”). Therefore, the Court concludes that

claims 4 and 5 of both patents are also patent ineligible.

IV.    CONCLUSION

       For all of the above reasons, the Court recommends that the District Court GRANT

Defendants’ Motions. Because Plaintiff has not suggested anywhere in its briefing that the

issues at play could turn on claim construction, and in light of the nature of the Court’s decision

above (which does not suggest that further amendment of Plaintiff’s pleading could change the

outcome here), the Court recommends that the grant of the Motions be with prejudice. (D.I. 36

at 10-11)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.




Dated: November 20, 2020                              ______________
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 23
